Title: Enclosure: Invoice for Books Ordered for the Library of Congress, 8 March 1804
From: Erving, George W.
To: Jefferson, Thomas


                  
                     London March 8. 1804
                  
                  G W Erving Esqr.
                  
                     
                        
                        Bought of J Johnson
                     
                     
                        1 Wards History of Laws of Nations 2 V
                        
                        18.—
                     
                     
                        1 Rymers Fœdera 10 Vols
                        15.
                        15.—
                     
                     
                        1 Brokes Abridgment
                        
                        14.—
                     
                     
                        1 Pickerings Statutes 43 Vols
                        36.
                        ——
                     
                     
                        1 Berthelson’s Danish Dicty. 2 V
                        3.
                         3.—
                     
                     
                        1 Swedish & English Dicty
                        3.
                         3.—
                     
                     
                        1 Lyes Saxon Dicty 2 V
                        4.
                         4
                        
                     
                     
                        1 Ebers German & English Dicty 5 Vols
                        5.
                         5—
                     
                     
                        1 Abridgment of Cases in Equity 2 V
                        2.
                        16
                       
                     
                     
                           Case 13/6 Bills Lading 4/ Primage 2/6
                        1.
                        ——
                     
                     
                        Cartage & Shipping
                        
                         7.6
                     
                     
                        Duty & Entry
                         2.
                         7.6
                     
                     
                        
                        £75.
                        13.0
                     
                     
                        ⅌ the Betsy Wm Auld for Baltimore to the Collector Marked S. U.S.A.  Washington
                     
                                       
                     
                     
                           Discount, being for a public   Library, & for prompt payment ten ⅌ct
                        7.
                         11—
                     
                     
                        
                        £68.
                         2.0
                     
                  
                